Appellant bases his motion for rehearing on what he seems to think is a fundamental defect in the indictment, in that the previous felonies of which appellant had been convicted as averred in the indictment were not the same or similar offenses as that charged against appellant here. If increased punishment had been sought under the provisions of Art. 62, P. C., appellant's position would be sound, but the State proceeded against him as an habitual criminal under Art. 63, P. C., under which the previous convictions need not be of the same or a similar felony. The distinction is clearly pointed out in Arnold v. State, 74 S.W.2d 997.
The motion for rehearing is overruled.
Overruled.